       Case 2:18-mj-00384-JTR           ECF No. 10   filed 12/19/18   PageID.20 Page 1 of 2




 1
 2
 3
 4                                                                                   FILED IN THE
                                                                                 U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON
 5                           UNITED STATES DISTRICT COURT
 6                         EASTERN DISTRICT OF WASHINGTON                   Dec 19, 2018
                                                                                SEAN F. MCAVOY, CLERK
 7
     UNITED STATES OF AMERICA,                           No. 2:18-MJ-00384-JTR-1
 8
 9                         Plaintiff,                    ORDER FOLLOWING RULE 5
10                                                       INITIAL APPEARANCE ON
                           v.                            INDICTMENT
11
12   KATRINA LYNN DANFORTH,
13                         Defendant.
14
15            At Defendant’s December 19, 2018, initial appearance based on an
16   indictment from the District of Idaho, ECF No. 1, Defendant appeared, in custody,
17   with Assistant Federal Defender Molly Marie Winston. She was advised of, and
18   acknowledged, her rights. Assistant U.S. Attorney James A. Goeke represented
19   the United States.
20            Defendant, individually and through counsel, waived the right to an identity
21   hearing and a challenge to the warrant, pursuant to Fed. R. Crim. P. 5. Defendant’s
22   waiver is accepted as knowing and voluntary.
23            The United States moved for detention in this matter. ECF No. 3.
24   Defendant requested a detention hearing. Therefore, IT IS ORDERED a
25   detention hearing is set for December 21, 2018, at 1:30 p.m., before the
26   undersigned. Pending the hearing, Defendant shall be detained in the custody of
27   the United States Marshal and produced for the hearing or until further order of the
28   court.



     ORDER - 1
       Case 2:18-mj-00384-JTR     ECF No. 10    filed 12/19/18   PageID.21 Page 2 of 2




 1         The U.S. Probation Office shall prepare a Pretrial Services Report prior to
 2   the detention hearing and shall notify defense counsel prior to interviewing
 3   Defendant.
 4          IT IS SO ORDERED.
 5         DATED December 19, 2018.
 6
 7                               _____________________________________
                                           JOHN T. RODGERS
 8                                UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
